Citation Nr: 1106052	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne, tinea pedis, skin rash, and sores.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 
1971, including combat service in the Republic of Vietnam, and 
his decorations include the Purple Heart Medal and the Parachute 
Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held before the undersigned Acting Veterans Law 
Judge of the Board at the RO in May 2008.  

The issues of entitlement to service connection for multiple 
fragment wounds, right foot injury, and entitlement to service 
connection for a bilateral kidney disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In October 2008, this case was remanded for further development.  
At that time, in addition to the issues currently on appeal, the 
Board remanded claims of service connection for head injury and 
entitlement to service connection for diabetes mellitus.  In a 
rating decision dated in August 2010, the RO granted service 
connection for headaches and entitlement to service connection 
for type II diabetes mellitus, which represents complete grants 
of his head injury and diabetes mellitus claims.  As such, these 
issues are no longer on appeal.

The Veteran has indicated that he seeks entitlement to service 
connection for skin rashes and sores.  The claims file reveals 
that the Veteran has been diagnosed with tinea pedis.  As such, 
the Board has recharacterized the issues as stated on the title 
page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons 
v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin 
disorder, to include chloracne, tinea pedis, skin rash, and sores 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise on the question of whether 
the Veteran's residuals of a right knee injury were incurred in 
service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
residuals of a right knee injury were incurred in active service. 
38 U.S.C.A. §§ 1101, 1110, 1154 (a-b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
residuals of a right knee injury, which represents a complete 
grant of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify or assist is necessary. 

The Veteran seeks entitlement to service connection for residuals 
of a right knee injury.  The Veteran contends that he injured his 
right knee in a parachute jump in 1966 and that he has had 
trouble with his right knee since service.  The Veteran testified 
that he underwent arthroscopic surgery of the right knee in mid 
1980s.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996). 

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right knee injury.  
Upon examination at separation from service in December 1971 the 
Veteran's musculoskeletal system was noted to be normal.

The Veteran was afforded a VA C&P examination in December 2003.  
The examiner noted that although the Veteran had undergone right 
knee surgery in the 1980s he had a good range of motion and only 
slight enlargement of the right knee.  

In a February 2004 VA treatment note, the Veteran was reported to 
have had arthroscopic surgery of the right knee in 1982.  In 
January 2007 the Veteran was noted to have 1+ pre-tibial edema 
with mild calf tenderness to the right.

In September 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) knee examination.  The Veteran reported that he 
injured his right knee in a parachute jump while stationed in 
Germany in 1965.  He stated that he underwent arthroscopic 
surgery of the right knee in 1981 or 1982 by Dr. M. at Methodist 
Central Hospital in Dallas, Texas.  The Veteran indicated that 
prior to surgery he had knee pain and swelling and that while 
working at the Post Office he had knee pain while pushing and 
pulling heavy mail carts.  He stated that his knee has good and 
bad days, and pain is generally 5 to 6 out of 10 and 8 to 9 out 
of 10 when the weather changes.  He reported that had has had 
cortisone injections into the knee.  The Veteran did not use any 
brace; but, he will use a cane occasionally.  He reported that he 
was not currently under any medical care for his right knee.  He 
has occasional swelling, complains of painful clicking and 
popping, and has occasional locking.  The Veteran has feelings of 
giving out that cause him to stumble but not to fall.  The 
Veteran reported pain with squatting and going up stairs.  He is 
limited in his ability to perform household chores and yard work.  
He has noted any increased redness.  He has increased heat in the 
right knee when he has increased pain.  After physical 
examination the Veteran was diagnosed with right knee 
chondromalacia.  The examiner rendered the opinion that as the 
Veteran's service treatment records were silent for any 
complaints or treatment for a right knee condition while on 
active duty and there was no medical evidence of any chronic 
treatment after separation from service, the Veteran's right knee 
condition was not related to the Veteran's active service.

The Board finds that service connection for residuals of a right 
knee injury is warranted.  The Board notes that the Veteran has 
been awarded the Parachute Badge and he has competently and 
credibly reported that he has had right knee pain since a 
parachute landing in service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Further, the post-service treatment 
records show that he has been noted to have undergone 
arthroscopic surgery of the right knee in the 1980s.  After 
examination in September 2009, the examiner diagnosed the Veteran 
with right knee chondromalacia.  The examiner rendered the 
opinion that the Veteran's right knee disorder is unrelated to 
the Veteran's service because there is no indication of any right 
knee complaints in service and there are no records of chronic 
medical treatment for a right knee disorder since service.  As 
the Veteran is currently diagnosed with a right knee disorder, is 
competent to report continuity of symptomolgy of right knee pain 
since a parachute accident in service, and the Board finds him 
credible based upon his receipt of the Parachute Badge indicating 
parachute training in service, the evidence is at least in 
equipoise that his right knee disorder is associated with his in 
service parachute training.  As such, entitlement to service 
connection for residuals of a right knee injury is granted.


ORDER

Service connection for residuals of a right knee injury is 
granted.

REMAND

The Veteran seeks service connection for a skin disorder, to 
include chloracne, tinea pedis, skin rash, and sores.

Review of the claims file reveals that the Veteran has been 
awarded Social Security Administration (SSA) disability benefits.  
However, the records regarding this award of benefits have not 
been associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete SSA record.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 
1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded 
to obtain the Veteran's complete SSA record.

The Veteran has also provided competent and credible testimony 
that he had had skin rashes in service that started on his feet, 
spread up his lower legs and to his hands, and that he was 
treated for it in service with creams and was told to keep it 
dry.  He also indicated that he currently has a skin disorder and 
he offered to show it at the hearing.  He stated that a private 
physician after service had told him that he thought it was 
jungle rot and gave him medication to treat the condition.  

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a VA C&P skin examination in September 2009.  He 
reported that he had a skin condition between his toes and on his 
feet in service.  The Veteran also indicated that he had 
breakouts of a skin condition on his hands in the summer months.  
He stated that he was treated in service for jungle rot with a 
cream.  The Veteran indicated that he used aloe vera every day to 
treat his feet.  Physical examination did not reveal any current 
skin rashes.  The examiner diagnosed the Veteran with tinea pedis 
between all toenails of both feet.  The examiner indicated that 
there was no evidence of any skin condition on the feet found in 
the service treatment records and, therefore, it was less likely 
than not that the Veteran's skin condition was related to the 
Veteran's active service.  The Board notes that the examination 
is inadequate because the examiner did not comment upon the 
Veteran's competent reports of continuity of symptomology of a 
skin disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury but 
relied on the service medical records to provide a negative 
opinion).

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In addition, the Board notes that in its October 2008 remand 
instructions, the Board requested that the examiner specifically 
comment on the Veteran's report of continuity of symptomolgy 
since service.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board has 
no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Then schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
skin disorder found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's competent report regarding the 
onset and continuity of his skin symptoms 
and opine as to whether it is at least as 
likely as not that any skin disorder found 
to be present is related to or had its 
onset during service.  The rationale any 
opinion expressed should be provided in a 
report.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


